UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-7384



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

CALVIN SCOTT WEDINGTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CR-82-86, CA-95-2081-K)


Submitted:   January 11, 1996             Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Calvin Scott Wedington, Appellant Pro Se. Maury S. Epner, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 28 U.S.C. § 2255 (1988) motion and requiring Appellant

to pay a filing fee on all future 28 U.S.C. § 2255 (1988) motions,

unless Appellant can show good cause to the contrary. We have

reviewed the record and the district court's opinion and find no
reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Wedington, Nos. CR-82-86; CA-95-
2081-K (D. Md. Aug. 11, 1995). We deny Appellant's motion for

appointment of counsel and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2